          Case 2:20-cv-01815-APG-EJY Document 13 Filed 12/01/20 Page 1 of 1




 1                            UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 BRANDON SUMMERS,                                      Case No.: 2:20-cv-01815-APG-EJY

 4          Plaintiff                               Order Denying Motions to Dismiss as Moot

 5 v.                                                            [ECF Nos. 9, 10]

 6 LAS VEGAS METROPOLITAN POLICE
   DEPARTMENT, et al.,
 7
        Defendants
 8

 9         In light of the amended complaint (ECF No. 12),

10         I ORDER that the defendants’ motions to dismiss (ECF Nos. 9, 10) are DENIED as

11 moot because they are directed at the original complaint.

12         DATED this 1st day of December, 2020.

13

14
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
